Citation Nr: 9911799	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-39 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a change in the appellant's vocational 
rehabilitation plan under the terms and conditions of Chapter 
31, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
July 1962 to July 1965.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1993 decision of a Counseling 
Psychologist (CP) and a December 1993 decision of Vocational 
Rehabilitation and Counseling (VR&C) Officer of the VR&C 
Division of Cleveland, Ohio, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

In January 1998, the Board remanded this case and, among 
other things, requested that the veteran be provided the 
opportunity to appear at a personal hearing at the RO.  The 
record shows that this hearing was held in May 1998.  
However, the Board's remand also requested extensive 
documentary development which was not completed.  

In this regard, the Board noted that several documents which 
are pertinent to this appeal appeared to be missing from the 
records assembled for the Board's review and without which 
the Board was unable to conduct meaningful review.  The Board 
detailed the missing records and requested that the RO should 
indicate clearly in the record whether the documents referred 
to in the statement of the case were destroyed and, if so, 
attempt to reconstruct such records through all appropriate 
sources including contacting the individuals who created such 
records to determine if any copies exist in order that the 
Board could review the documents which formed the basis of 
the opinion that the veteran should first participate in a 
program of employment services or work adjustment rather than 
a program of education in accounting or bookkeeping at a 
local college.  The Board further stated that if such records 
were unavailable, the RO should ensure that the veteran was 
afforded similar evaluative consultations.  

After a review of the file, the Board finds that this 
development was not completed.  There is no indication in the 
record that the RO clarified the destruction of the missing 
documents or that attempts to reconstruct the documents were 
made.  In addition, there is no evidence that the veteran was 
afforded similar evaluative consultations in the absence of 
those records.  In light of the United States Court of 
Appeals for Veterans Claims' (formerly the United States 
Court of Veterans Appeals) decision in Stegall v. West, 11 
Vet. App. 268 (1998) (holding that a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand order), the Board finds that this 
case must be remanded for compliance with the instructions 
contained in the original January 1998 remand.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following action:

1.  The RO should determine if the 
following records are available: an 
Individualized Employment Assistance Plan 
(IEAP) developed in August 1992; a 
special consultation report dated in 
December 1992; a May 1993 CP report; 
notice of the May 1993 CP report dated in 
June 1993; request for an administrative 
review in connection with the 
disagreement over the proposed change in 
the rehabilitation plan dated in August 
1993.  If these specific original 
documents are unavailable, the RO should 
ensure that this fact is documented in 
the record.  If such records are 
unavailable, the RO should attempt to 
reconstruct such records through all 
appropriate sources including contacting 
the individuals who created such records 
to determine if any copies exist.  If 
such records are unavailable, the RO 
should ensure that the veteran is 
afforded similar evaluative 
consultations, and such reports should be 
associated with the records assembled for 
appellate review.

2.  The VR&C Division of the RO should 
again consider whether the veteran is 
entitled to a change in the veteran's 
vocational rehabilitation plan under the 
terms and conditions of Chapter 31, Title 
38, United States Code, taking into 
consideration all of the applicable laws 
and regulations.  If the action taken is 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of all of the applicable laws 
and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

No action is required of the veteran until further notice. 
The Board expresses no opinion, either factual or legal, as 
to the ultimate determination warranted in this case pending 
completion of the requested development.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



